       Case: 1:18-cv-02929-SO Doc #: 26 Filed: 04/12/19 1 of 2. PageID #: 321



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TONYA CLAY, et al.                  )     CASE NO. 1:18-CV-02929
                                    )
            Plaintiffs,             )     JUDGE SOLOMON OLIVER, JR.
                                    )
      vs.                           )
                                    )
CUYAHOGA COUNTY, Ohio et al.,       )
                                    )
            Defendants.             )
______________________________________________________________________________
    APRIL 12, 2019 STATUS REPORT BY DEFENDANTS THE METROHEALTH
                      SYSTEM AND THOMAS TALLMAN
______________________________________________________________________________



        On April 2, 2019, counsel for defendants, The MetroHealth System and Dr. Thomas

Tallman (“MetroHealth Defendants”), met with counsel for Plaintiffs and exchanged ideas and

proposals in an effort to negotiate a resolution of the case. The MetroHealth Defendants are open

to continuing this dialogue.



                                            Respectfully submitted,


                                      By:   /s/ Robert J. Hanna________________________
                                            Robert J. Hanna (0037230)
                                            Jon W. Oebker (0064255)
                                            David A. Bernstein (0093955)
                                            TUCKER ELLIS LLP
                                            950 Main Avenue, Suite 1100
                                            Cleveland, OH 44113
                                            Telephone:     216.592.5000
                                            Facsimile:     216.592.5009
                                            E-mail:        robert.hanna@tuckerellis.com
                                                           jon.oebker@tuckerellis.com
                                                           david.bernstein@tuckerellis.com


4190769.1
       Case: 1:18-cv-02929-SO Doc #: 26 Filed: 04/12/19 2 of 2. PageID #: 322




                                               Attorneys for Defendants The MetroHealth
                                               Health System and Thomas Tallman, D.O.




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2019, a copy of the foregoing APRIL 12, 2019 STATUS
REPORT BY DEFENDANTS THE METROHEALTH SYSTEM AND THOMAS TALLMAN
was filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.


                                               /s/ Robert J. Hanna________________________
                                               Robert J. Hanna (0037230)
                                               Jon W. Oebker (0064255)
                                               David A. Bernstein (0093955)
                                               TUCKER ELLIS LLP
                                               950 Main Avenue, Suite 1100
                                               Cleveland, OH 44113
                                               Telephone:     216.592.5000
                                               Facsimile:     216.592.5009
                                               E-mail:        robert.hanna@tuckerellis.com
                                                              jon.oebker@tuckerellis.com
                                                              david.bernstein@tuckerellis.com

                                               Attorneys for Defendants The MetroHealth
                                               Health System and Thomas Tallman, D.O.




4190769.1
